DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/03/2021, in which, claims 1-17, are pending. Claim 1 is independent. Claims 2-17, are dependent.

Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

                                                        Reasons for Allowance

Applicant’s invention filed on 05/03/2021, have been carefully examined.
 Upon further review and search, main claim 1 is considered allowable since when reading the claims in light of the specification, none of the references searched and of 
Specifically, base claim 1, [i.e. “an image reading apparatus comprising: a medium mounting portion that is configured to mount a medium and disposed at a rear side of the image reading apparatus; a feeding portion configured to feed the medium from the medium mounting portion; a pair of edge guides configured to regulate side edges of the medium that is mounted on the medium mounting portion in a medium width direction, the medium width direction being a direction intersecting with a medium feeding direction; a reading section that is configured to read the medium and disposed at a downstream side of the feeding portion in the medium feeding direction; a pair of ejection rollers that is configured to eject the medium from a front side of the image reading apparatus and disposed at a downstream side of the reading section in the medium feeding direction; medium detection sensors that are configured to detect the medium and include a first sensor and a second sensor, the first sensor being disposed at one side of a medium transport region in the medium width direction, the second sensor being disposed at the other side of the medium transport region in the medium width direction, the medium detection sensors being disposed between the feeding portion and the reading section in the medium feeding direction; and a controller configured to control a feeding of the medium and determine whether a skew of the medium occurs based on a detection of the medium detection sensors, wherein a distance between the first sensor and the second sensor is larger than a distance between guide faces of the edge guides in the medium width direction.” contain subject matter allowable over the prior art of record because the Examiner found neither prior 
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 2-17, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677